Per Curiam.

Under the trial court’s instructions, which were not excepted to by plaintiff and thereby constituted the law of the case, it was error to set aside the jury’s verdict in favor of defendant bank. As to defendants architects and engineers, the evidence showed that their sole supervisory function was to insure performance of the construction work in accordance with the plans and specifications; to see that standards of safety were met in relation to the permanent construction, adjacent buildings, streets and subways, but not the safety of temporary platforms used in connection with the permanent construction work. There being no duty, we do not reach the question of liability to a third party by reason of nonfeasance.
The judgment should be affirmed, without costs.
Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster concur.
Judgment affirmed.